Title: To Alexander Hamilton from James McHenry, 2 August 1799
From: McHenry, James
To: Hamilton, Alexander


Augt. 2d 1799

I always receive from my friend, his intimations, with at least a disposition to benefit by them. Your private note of the 31st ulto. recd yesterday morning with the proceedings of the general Court martial on Capn. Frye, suggests to me, either that the Court ought not to have suffered, my letter of the 10th of Jany to have weighed in their decision, or if it ought to have had influence, that they should have required from my office, the circumstance which occasioned it.
Could the Court have been ignorant, that I have nothing to do with receiving muster & pay rolls; that these are received and acknowledged by the accountant, and always without my privity or participation, unless, when through ignorance in the officer sending them, they are addressed to me, in which case, they are immediately and without examination as to who had mustered, referred to the accountant; or when some peculiarity accompanies them, requiring their communication from the accountant; that I act upon the accountants report only; issue warrants for the monies, and cause the same to be transmitted. If they knew all this, why not have inquired before suffering it to influence an opinion, into the circumstance which produced the letter in question. Why suppose, what was not the fact, that a correspondence existed between Cap Frye and the Secry. of war, after the appointment of Major Hoops to the command. It is not pleasant to have such ideas entertained and countenanced, especially when no such correspondence had been kept up or taken place.
But the letter in question is merely to transmit discharges for certain men of Cap Fryes company resulting from the muster roll. If any error has been fallen into, it was in directing these discharges to the Capn instead of passing them through Major Hoops to the Capn. I cannot at this moment recollect, the circumstance which induced to this mode of transmitting the discharges. I rather think it was at the instance of the accountant, or from information that Major Hoops was or would be absent from the garrison, or it might be from mere inattention. Be this however as it may, certainly infinitely more importance has been attached to this solitary letter, than it merits, and this has given me some pain.
I find upon inquiry, that the muster and pay roll acted upon by the accountant, was that made by Capn Frye, and for this reason. The muster and pay roll made out by Col. Stevens was for a part of the month of February only. vz. from the 1st. to the 18th. and not for the whole month which is required. Thus the accountant could not act upon, in consequence that sent by Frye for the whole of the same month was adopted.
You observe, in your general orders upon Fry’s having exercised this power. “The exercise of it, after such information, was consequently irregular and disorderly, nor can the seeming countenance which was subsequently given to his acts by the department of war vary their real nature. The circumstances which had intervened were probably unknown, and a disposition to give facility to the service must be presumed to have caused the Secretary to have overlooked the incompatibility of the proceedings with his instructions.”
The last part especially of this stricture does not appear to me, to have been necessary, and therefore ought to have been avoided, as implicating misconduct or want of consistency in the Secretary.
As to a correspondence with Frye, I informed Cap Frye on the 4th of Octbr. 1798, as follows. “Sir. on the 10th of Sept. Major Hoops was directed to repair to New York and assume the command of the troops in garrison in that harbour, and the general superintendance of the works and repairs to the fortifications ordered by the U.S. for the defence of that City. He is therefore, to be considered as Commandant of the harbour and of course, your reports to me will be made through him.”
This and the letter quoted by Cap Frye are the only letters which I find on record since the appointment of Major Hoops to his command. Is this a correspondence between the Secy. of War and Capn Frye?
These points, perhaps ought to have been more inquired into than to me, they appear to have been. At any rate it strikes me, that any supposed correspondence with an inferior officer, his superior being presumed present, has been too slightly examined and admitted.
I make these observations more freely to you, because I think the head of the department of war, ought not to be held up in a general order as having been ignorant of, or having been inattentive to, his duties; and because I perceive you entertain an opinion, that I have wantonly or ignorantly given orders to inferior officers within the command of their superior. This is not the case whatever may have been insinuated to you to the contrary.
Your truly & affecy
James McHenry
Gen Hamilton
